DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants response dated 10/24/2022 is acknowledged.

Election/Restrictions
	Applicant presents comments upon the restriction requirement.  Because the restriction requirement was made Final in the previous Office Action, said comments will not be addressed.  Applicants may petition the Technology Center 1600 Director with such arguments.  See MPEP §821 and 37 CFR 1.143-1.144.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 49, 55, 71, 73, 75, and 77-79 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US20150291966A1; Publ. 15 OCT 2015).  This rejection is maintained for reasons made of record in the Office Action dated 4/7/2022 and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive. Applicants essentially assert that Zhang does not teach all of the claimed features, and does not teach them in a way such that the skilled artisan would “at once envisage” the claimed elements.
Such is not convincing.  A review of Zhang reveals that all of the claimed elements are taught as previously asserted.  Regarding the assertion that the claimed elements are not arranged in Zhang to allow the skilled artisan to “at once envisage” these elements, applicants assertions are misplaced.  The relevant MPEP section details a genus-species relationship of such elements wherein a teaching of a genus does not necessarily teach a claimed species.  That is not the case here as the claimed species “NEFH” is taught by Zheng, and further, is taught to be used in the same manner as sought by the instant claims.  This allows the skilled artisan to easily envisage the NEFH gene of Zheng as a target sequence for the CRISPR system taught by Zhang.  Applicants complaints about the length of Zhang and the number of paragraphs cited specifically in the previous Office Action are not relevant or convincing in a 35 USC 102 rejection.  The same is true for applicant’s assertions regarding the placement of the NEFH gene in Zhang.  Applicants assertions regarding the lack of a teaching of a stop codon in Zhang are also not convincing in light of the teachings previously cited. The cited figures and paragraphs, along with ¶[0307], teach the deletion or knock out of gene expression via modification of or near the stop codon.  Further, the 3’ “target site” of a gene is exemplified in Fig 23C and ¶’s [0241]-[0242] despite applicants protests to the contrary.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 49, 55, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 49 and 55 above, and further in view of Liu (Liu et al, Nature Comm. 2014). This rejection is maintained for reasons made of record in the Office Action dated 4/7/2022 and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive. Applicants essentially assert that: 1) Liu et al does not cure the deficiencies of Zhang; 2) no reason is provided for choosing the particular genes selected by applicants.
Regarding 1), Zhang is not deemed to have any deficiencies for the reasons set forth above.
Regarding 2), the particular gene (assumed to be the elected NEFH) is taught by Zhang.  There is no need to “choose” NEFH because it is taught by the primary reference in a 35 USC 102 rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633